Petition for Writ of Habeas Corpus Granted and Order filed September 29, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-21-00542-CV


                        IN RE RENEE SIZEMORE, Relator


                            ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                                505th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 19-DCV-259360



                                      ORDER
      Relator Renee Sizemore has filed a petition for writ of habeas corpus. The court is
of the tentative opinion that a serious question concerning the relief requested requires
further consideration. See Tex. R. App. P. 52.8(b). Accordingly, the court orders the
Sheriff of Fort Bend County to discharge relator from custody on relator executing and
filing with the Sheriff of Fort Bend County a good and sufficient bond conditioned as
required by law, in the amount of $500.00. See Tex. R. App. P. 52.8(b)(3), see also Tex.
Gov’t Code Ann. § 22.221(d).
      In addition, the court requests that the real party in interest, Daniel Lansdown, file
a response to the petition for writ of habeas corpus on or before October 8, 2021. See
Tex. R. App. P. 52.4, 52.8(b)(1).

      It is so ORDERED.


                                         PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                            2